Citation Nr: 1629070	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-00 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for the left ankle, status post trimalleolar fracture with arthritis and scarring (left ankle disability).

2. Entitlement to an initial rating in excess of 10 percent for neuritis of the left ankle and foot, secondary to the left ankle disability. 

3. Entitlement to an initial compensable rating for the right shin splint. 

4. Entitlement to an initial compensable rating for the left shin splint. 

5. Entitlement to a separate compensable rating for scarring, secondary to the left ankle disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to December 1998 and November 2004 to November 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issues of an initial rating for neuritis and a separate compensable rating for scarring are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has marked limited motion of the left ankle.

2. The Veteran does not have nonunion or malunion of the right tibia and fibula, and his right shin splint does not cause additional functional impairment that warrants a compensable rating.

3. The Veteran does not have nonunion or malunion of the left tibia and fibula, and his left shin splint does not cause additional functional impairment that warrants a compensable rating.

 
CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for the left ankle disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-71 (2015).

2. The criteria for a compensable rating for the right shin splint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).

3. The criteria for a compensable rating for the left shin splint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Laws and Regulations 
  
Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran is currently rated at 10 percent for his left ankle disability, including his scar, under Diagnostic Code 5271 for moderate limited motion, which is included in 38 C.F.R. § 4.71a, the rating schedule for the musculoskeletal system.  Under Diagnostic Code 5271, a 20 percent rating, which is the maximum, is warranted for marked limited motion of the ankle.   
Regarding his claim for an initial rating for his bilateral shin splints, the Veteran is currently rated at a noncompensable rating under Diagnostic Code 5262 for impairment of the right and left tibia and fibula, which is also included in 38 C.F.R. § 4.71a, the rating schedule for the musculoskeletal system.  A 10 percent rating is warranted for malunion of the tibia and fibula, with a slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula, with a moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula, with a marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion requiring a brace. 

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable Diagnostic Code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of orthopedic disorder, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect 
of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).


Increased Evaluation Analysis

The Veteran contends that he is entitled to a higher rating for his left ankle disability and bilateral shin splints.  Regarding his left ankle disability, at the Board hearing in March 2016, the Veteran testified that he has daily flare-ups manifested by constant pain and limited dorsiflexion.  The flare-ups occur in the morning and night and are triggered by lack of use while sleeping and overuse during the day.  He testified that he has problems walking normally; as a result, he overpronates, which has caused lower back pain.  Additionally, he has problems with balance, climbing stairs, and driving.  Regarding his bilateral shin splints, he stated that they are painful at the end of the afternoon and he uses ice massages, heat, ibuprofen, stretches, and exercises to relieve the pain.  

The Veteran was afforded a VA examination in August 2009 (while still on active duty) for all of his claimed disabilities.  Regarding his left ankle disability, he reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, pain, and dislocation.  He reported spontaneous flare-ups that are triggered by physical activity but do not cause functional impairment or limitation of motion.  He was wearing a brace for the ankle at that time, although his gait was within normal limits.  Dorsiflexion of the left ankle was limited to 15 degrees, with pain, and plantar flexion was to 30 degrees, with pain.  

Regarding his bilateral shin splits, claimed as bilateral leg stress fractures, the Veteran reported constant pain that was localized in his shins, burning, aching, and cramping.  He claimed that pain was exacerbated by physical activity but it did not cause overall functional impairment.  Diagnostic testing (x-rays) revealed normal results.  The examiner diagnosed the Veteran with bilateral chronic shin splints, status post stress fractures. 

Private medical records from January 2010 to April 2016 are associated with the record.  The Veteran was treated by the same orthopedist, Dr. T.M., for each visit.  In January 2010, a physical examination revealed pain with forced dorsiflexion and some tenderness over the peroneal tendons, but no subluxation.  Diagnostic testing revealed an osteochondral injury to the posterior tibial plafond with overlying grade 3-4 chondral damage.  Additionally, there was mild accompanying irregularity of the posterior aspect of the medial malleolus, indicating an old fracture, postoperative changes involving the distal fibula, and mild spurring along the undersurface of the fibula and adjacent talus.  In October 2010, the Veteran presented for pain in his ankle.  Upon physical examination, the Veteran's dorsiflexion was only 3-5 degrees above neutral with the knee flexed.  Dr. T.M. referred the Veteran to a foot and ankle specialist and a peripheral nerve surgeon for what he perceived to be saphenous and sural neuroma issues.  The Veteran's next visit took place in April 2016.  He reported being unable to perform normal workouts including squats and having calf atrophy on the left side.  Upon physical examination, the Veteran was able to dorsiflex his left ankle to about 5 degrees past neutral with the knee extended and 7-8 degrees past neutral with the knee flexed.  Plantar flexion was to 45 degrees, with unrestricted inversion and eversion.  Diagnostic testing (x-rays) revealed that the Veteran had no significant joint space narrowing at the tibiotalar joint but there was a small spur off the posterior aspect of the tibia at the articular edge.  

The Veteran submitted two Disability Benefits Questionnaires (DBQs) completed by Dr. T.M. in May 2016.  Inside the DBQs, Dr. T.M. noted that the Veteran has left ankle plantar flexion to 45 degrees and dorsiflexion to 7 degrees.  The Veteran had painful motion on active testing, pain on weight-bearing, and localized tenderness or pain on palpation on the lateral incision more than the medial incision.  Dr. T.M. noted that the Veteran had less movement than normal, weakened movement, pain on movement, and swelling.  He also noted that the factors listed were not associated with limitation of motion and that the Veteran had functional loss during flare-ups, in the form of pain with increased use, but that this loss was also not associated with limitation of motion.  There was associated calf muscle atrophy but it was not measured.  Dr. T.M. did not indicate there was a diagnosis of ankylosis and noted that the ankylosis section was not applicable.  Moreover, he noted that the Veteran does not use assistive devices.  He concluded that the Veteran's disabilities affected his occupational abilities by causing pain after prolonged walking.  

In light of the medical and lay evidence, the Board finds that the Veteran's left ankle disability warrants a 20 percent rating under Diagnostic Code 5271, the maximum rating under this code.  The Veteran's medical records show marked limitation of dorsiflexion throughout the period on appeal.  Additionally, the Veteran has muscle atrophy of the calf, indicating that his ankle disability has caused adverse impacts on the normal working movements of his body.  This is supported by the Veteran's testimony regarding his abnormal gait and overpronation.  Because the evidence does not show that the Veteran has ankylosis, he is not entitled to a higher rating under Diagnostic Code 5270. 

The Board also finds that the Veteran is not entitled to a compensable rating under the schedular criteria in Diagnostic Code 5262 for his bilateral shin splints.  The evidence does not show malunion or nonunion of the tibia and fibula; rather, diagnostic testing has revealed normal results.  

The Board considered whether a higher rating was warranted for the bilateral shin splints based on the Veteran's complaints of pain and functional loss.  The Veteran testified that his shin splints necessitate stretching and ice massages to alleviate pain and that he has difficulty getting out of bed in the middle of the night.  The Veteran also stated that he walks backwards on the treadmill or use the elliptical backwards for his shin splints.  The Board acknowledges the Veteran's testimony regarding the pain caused by his shin splints.  To the extent that the shin splints cause functional loss, including difficulty walking and exercising, this impairment has been included in his 20 percent rating for limited motion of the ankle.  To award a separate compensable rating for symptoms that are already rated would constitute pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the Veteran's service-connected disabilities during the period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's left ankle disability and bilateral shin splints is specifically contemplated by the schedular rating criteria and functional loss considerations, and no referral for extraschedular consideration is required.  The Veteran's disabilities are manifested by symptoms of pain, weakness, and instability.  Motion limited by such factors is considered by the schedular rating criteria for the musculoskeletal system, which includes the ankle and shins.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca, 8 Vet. App. at 202.  Thus, the Veteran's symptoms have been explicitly addressed by the rating criteria.  While there is scarring and neuritis, these issues are being addressed separately.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the April 2016 hearing, the Veteran testified that he is gainfully employed.  Thus, a claim for TDIU has not been raised.     

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, private treatment records, and private medical examinations from May 2016.  The Veteran was also afforded a VA compensation and pension examination in August 2009 to assist in determining the severity of the Veteran's disabilities.  The examination was adequate because it was performed by a medical professional, was based on a review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  

Additionally the Veteran provided testimony at a Board hearing in April 2016.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  Although there was evidence received after the Statement of the Case, the evidence was submitted by the Veteran and AOJ consideration was waived at the Board hearing before the undersigned Veterans Law Judge.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Entitlement to a 20 percent rating, but no higher, for the left ankle disability is granted.

Entitlement to a compensable rating for the right shin splint is denied.

Entitlement to a compensable rating for the left shin splint is denied.

REMAND

The Board finds that a remand for VA medical opinions regarding the Veteran's neurological condition and scarring is necessary.  In January 2010, the Veteran's orthopedist referred him to a foot and ankle specialist due to neuromas that he had in the saphenous nerve and sural nerve.   In August 2011, the Veteran stated that the physician recommended surgery to cut another nerve in his leg and relocate the pain.  The Veteran chose not to undergo the surgery.  In April 2016, the same orthopedist noted that he has calf atrophy and opined that "some of the stuff he is experiencing is due to the saphenous neuroma and the sural nerve neuroma and potentially peroneal nerve."  In light of this evidence, the Board finds that an updated medical opinion is necessary to determine the severity of the Veteran's neurological condition.  

Importantly, the Board finds that the Veteran's neurological condition is rated under an inappropriate diagnostic code in light of the medical evidence showing that the Veteran has neurological manifestations associated with his saphenous, sural, and potentially peroneal nerves.  The current diagnostic code under which he is rated, Diagnostic Code 8520, governs the sciatic nerve.  Upon remand, the AOJ should reevaluate the Veteran's neurological condition under a diagnostic code that more appropriately reflects his disability picture.   

Additionally, the medical evidence indicates that a separate compensable rating for scarring may be necessary.  Specifically, in April 2016, the Veteran's orthopedist stated that he had reproducible Tinel's above his scar on the lateral side and while he could not reproduce Tinel's at the saphenous nerve side medially, he noted that the Veteran had tingling that ran into his toes with palpation in that area.   In the May 2016 DBQ, the orthopedist noted that the Veteran's scars from his left ankle disability were painful.  It is therefore unclear whether the Veteran's scarring is painful or whether the pain stems from the Veteran's neurological condition and the Board finds that a medical opinion is necessary before making a determination on the merits. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neurological examination to assist in determining the nature and severity of the Veteran's neurological condition.  The entire claims file (including this remand) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

2. The same examiner should provide an opinion as to whether the Veteran's scars related to his left ankle disability cause pain or whether the pain stems from the Veteran's neurological condition, distinct from the scarring.  If appropriate, the examiner should complete a separate scar examination. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing all indicated development, the RO should readjudicate the matter in light of all the evidence of record, including consideration of alternative diagnostic codes that more appropriately reflect the Veteran's neurological disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHELLE L. KANE.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


